DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/20 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 45 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. While a sealing zone that forms a single seal on the web without unsealed portions therein is considered supported by the specification (see para. 93) full support for a single seal with a weakened area which includes a 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 45 and 51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 45 is directed to a weakened area of the product produced by the bag machine of claim 1 which is unclear how it is intended to limit the scope of the bag machine apparatus.  Note that a single seal with a perforation is considered contrary to a single seal without unsealed portions therein and directed towards an excluded invention by the negative limitation. The metes and bounds of the apparatus are unclear.
Regarding claim 51, the structure of the bag machine being limited is unclear ie. claim 51 is directed to the product formed defining a weakened area including a perforation.  The structure associated for performing this operation is not clear given the described embodiments and noting that controllable parameters exist which may provide the claimed product, such as temperature control.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 45 and 51 are alternatively rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  If it is argued that the same device comprising the recited components of claim 1 and/or 50, respectively which perform a sealing operation forming a single seal as claimed is definite (rather than indefinite as discussed supra) and fully capable of performing an alternate operation forming a single seal with perforations and/or gaps; then the following basis is held to be valid:  claims 45 and/or 51 do not further limit the scope of the claim from which it depends and merely is directed to a product formed by the bag machine apparatus. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  It is suggested to include a limitation directed to the weakening zone or heating wire of the apparatus to provide clarity and/or properly depend from the claims from which they depend.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claims 46 and 50-52 are rejected under 35 U.S.C. 102(b) as being anticipated by Anderson (US 5,447,486).
Anderson discloses a bag machine comprising input and output sections; rotary drum 28 with an adjustable diameter seal bars 30 with including heating wire 102 which forms a single seal and weakened zone heated wire perforator 208; see figures 1 and 6.  It is noted that the single seal formed by Bohn et al. is as defined in applicant’s Specification ie. having small gaps in the seal; see para. 93.
Claims 46 and 50-52 are rejected under 35 U.S.C. 102(b) as being anticipated by Bohn et al. (US 6,648,044).
Bohn et al. disclose a bag machine, comprising:  2an input section (defined by rollers 112, 114) ; 3a rotary drum 130, disposed to receive a web from the input section, 4wherein the rotary drum includes at least one seal bar 132, 134, 136, 138;  5an output section (defined by rollers 116, 118), disposed to receive the web from the rotary drum; (fig. 1) 6wherein the at least one seal bar includes a sealing zone that forms a 7single seal 105 in a cross machine direction, and further includes a heating wire 206 that is a weakening zone (at 204a) within the 8sealing zone, that forms a weakened zone (perforation line 107) within the single seal; see figures 2-3.  It is noted that the single seal formed by Bohn et al. is as defined in applicant’s Specification ie. having small gaps in the seal; see para. 93.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 45-54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bohn et al. (US 6,648,044) in view of Brehm (DE 3107143).
Bohn et al. do not teach forming a single seal without unsealed portions however Brehm teaches a rotary drum including at least one seal bar considered to include a sealing zone and a weakening/perforation zone located within as claimed ie. that forms a single seal without unsealed portions; see figures and the following translated Abstract:
The object to be achieved here is to produce plastic bags for flowers in such a way that the bags can be easily torn open for use. To this end, at least one line of perforations is provided or the weld takes the form of a perforated seam. To achieve this, a device is used which is composed of a rotating shaft which has welding wire placed on it in a helical arrangement, for example; the contact surface (4) of the welding wire is interrupted at least once or exhibits elevations or recesses.
It would have been obvious to one of ordinary skill in the art to provide a seal bar as taught by Brehm comprising components as claimed (zones defined by heating wire provided over the cross machine direction in elevations and recesses/holes considered extending away from a sealing and perforating surface).
Claims 47-49 and 53-54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bohn et al. (US 6,648,044) in view of Buob (US 3,586,821).
Bohn et al. do not disclose a perforator as a heating wire extending away from a sealing surface and into a plurality of holes of the seal bar.   Buob however discloses release layer (laminated fabric mounted to plate); see col. 2, lines 19+; NiCr heating wire 6 stitched into a plurality of holes release layer extending away from a sealing surface; see figures 1-4.
It would have been obvious to one of ordinary skill in the art to provide a heating wire configured as claimed as taught by Buob ie. stitched into a plurality of holes extending away from a sealing surface for providing selected perforating areas along the length of the heat sealer in the invention to Bohn et al.
Claims 1, 6, 45-47, and 50-52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bohn et al. (US 6,648,044) in view of Campbell, Jr. (US 7,115,086).
Bohn et al. as discussed supra discloses a bag machine generally as claimed however is not considered to teach forming a single seal without unsealed portions however Campbell, Jr. teaches a seal bar 80 which forms a single seal on a web without unsealed portions therein defining a weakened area located within the single seal; see figures 5, 6A-6C; col. 4, lines 36-41; 11:56+.  It would have been obvious to one of ordinary skill in the art to provide at least one seal bar with a sealing zone as taught by Campbell, Jr. in the invention to Bohn et al. for providing a perforation and/or weakened area within a single seal without unsealed portions and eliminating a skirt end. 

Claims 2-5, 7-13, 47-49 and 53-54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bohn et al. (US 6,648,044) in view of Campbell, Jr. (US 7,115,086) in view of Buob (US 3,586,821).
Bohn et al. do not disclose a heating wire stitched into a release layer however Buob discloses release layer (laminated fabric mounted to plate); see col. 2, lines 19+; NiCr heating wire 6 stitched into a plurality of holes release layer extending away from a sealing surface; see figures 1-4.
Regarding the claimed release layer, Bohn et al. discuss providing a release layer within the sealing zone comprised of a different material (lower thermal conductivity coating; see col. 5, lines 33+).
It would have been obvious to one of ordinary skill in the art to provide a heating wire configured as claimed as taught by Buob ie. stitched into a plurality of holes extending away from a sealing surface for providing selected perforating areas along the length of the heat sealer in the modified invention to Bohn et al.
Regarding claim 6, Buob discloses end sections of the heating wire of figure 4 in a raised position. This is considered a draw tape area. If appellant disagrees that this area is not a “draw tape area” due to Buob not directly discussing a draw tape area; then the examiner provides the alternate rejection that at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to include a draw tape area ie. use on/with a draw tape because appellant has not disclosed that the area provides an advantage, is used for a particular purpose, or solves a stated problem.  See also teachings of Campbell, Jr. considered a draw tape area as generally understood.
Regarding claims 8-9, Buob discusses providing power via a transformer and impulse sender considered pulsed and capable of adjustment; see col. 2, line 29+.  Further note that the provision of adjustability, where needed, involves only routine skill in the art.
Regarding claims 10-13, Bohn recognizes the use of aluminum for insert 204 (4:57+) affecting transfer of heat from heat cartridge 206; see and Buob teaches a metal bar/plate 2 with holes as claimed; (2:25+).  It would have been obvious to one of ordinary skill in the art to provide an aluminum block heater as claimed as taught by Buob in the modified invention to Bohn for providing heat to perforation and sealing zones.
Regarding claim 13, Buob does not directly disclose the composition percentages of NiCr wire however it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a NiCr wire of about 80 percent Ni and about 20 percent chromium for providing resistance at about 4 ohms/ft.  Note that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Variables such as power transmission rates and resistance of the wire component are considered routinely modified in the art for affecting temperature control.
Response to Arguments
Regarding Anderson, the consideration of a single seal with respect to claim 1 is persuasive for limiting the claim scope to an alternative embodiment however is not persuasive regarding newly submitted claims 46 and 50 as similar to applicant's own invention as defined in the instant Specification see para. 93 including “small gaps”. The recited zones are merely portions of the elements which create seals and weakened portions within the bag material during the heat sealing operation. Anderson is considered to disclose the weakened perforated "notch" in the bag material within the single heat seal in the bag material defined by the sealing zone of the seal bar. Note that the seal bar structure, while presenting heated "peaks" contacting the bag material, the separate peaks are different surfaces of the same seal bar element. The claims do not distinguish structural elements over the prior art as argued.  Furthermore the claims are not clearly considered directed to an embodiment as claimed with structural elements for performing the recited function.  A device which produces the bag products might be controlled ie. localized temperatures in a manner to produce the bags with a single seal however the elements are not part of the recited structure of the claimed device.  The alternative rejections above are for demonstrating different considerations of claim interpretation of the functional recitations and corresponding described inventions contained within applicant’s Specification. It is further noted that Decisions by the Patent Trial and Appeal Board in parent applications of record are considered to control interpretation of claim limitations within the instant application. The examiner’s position above is considered consistent with each.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R HARMON whose telephone number is (571)272-4461.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571 272 7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R HARMON/ Primary Examiner, Art Unit 3649